TEMPLATE

 

 

PERFORMANCE SHARES AGREEMENT FOR

EMPLOYEES UNDER THE CINERGY CORP.

1996 LONG-TERM INCENTIVE COMPENSATION PLAN

 

 

THIS PERFORMANCE SHARES AGREEMENT (the “Agreement”), effective as of
_______________ (the “Date of Grant”), is made by and between Cinergy Corp., a
Delaware corporation, and _______________ (the “Employee”), an employee of
Cinergy Corp. or one of its directly or indirectly held majority or
greater-owned subsidiaries (collectively referred to herein as the “Company”).

 

WHEREAS, Cinergy Corp. has adopted the Cinergy Corp. 1996 Long-Term Incentive
Compensation Plan, as amended from time to time (the “Plan”), pursuant to which
the Employee has been granted the right, contingent upon the attainment of
certain corporate performance measures within an established time period, to
receive shares of Cinergy Corp. common stock, with par value of $0.01 per share
(“Common Stock”), on the terms set forth in this Agreement; and

 

                WHEREAS, the parties desire to enter into this Agreement to set
forth their understandings with respect to the contingent right to receive a
certain number of shares of Common Stock as described in this Agreement, such
contingent right sometimes referred to herein as “performance shares.”

 

                NOW, THEREFORE, in consideration of the recitals and the mutual
agreements contained in this Agreement, the parties agree as follows:

 

1.                                      Contingent Award.

 

Cinergy Corp. hereby grants to the Employee effective as of the Date of Grant,
the right, contingent upon the attainment of certain corporate performance
measures during performance cycle ____ commencing on January 1, _____ and ending
on December 31, _____ (the “Performance Cycle”), to receive shares of Common
Stock on the terms and conditions set forth in this Agreement.  For the
Performance Cycle, the Employee’s contingent target award is __________ shares
of Common Stock (the “Target Award”).  The number of shares of Common Stock
covered by the Target Award is subject to adjustment, including reductions in
the event of a demotion or change to a lower level position, as provided in the
Plan and in such procedures or guidelines that may from time to time be adopted
by the Compensation Committee of Cinergy Corp.’s Board of Directors (the
“Committee”), including the Administrative Guidelines adopted on _______________
(the “Administrative Guidelines”).

 

1

--------------------------------------------------------------------------------


 

2.                                      Corporate Performance Measure.

 

The corporate performance measure is based on a comparison of the total
shareholder return (“TSR”) of a share of Common Stock to the TSR of the
companies listed in the S&P Supercomposite Electric Index as of the beginning of
the Performance Cycle (the “Comparator Group”); for purposes of this Agreement,
TSRs shall be as calculated by reference to Bloomberg Financial L.P. (including
the reinvestment of dividends or other distributions); provided, however, that
the TSR of the Comparator Group shall be calculated without taking into account
any company that, during the Performance Cycle, either (i) becomes the subject
of a voluntary or involuntary petition in bankruptcy pursuant to Title 11 of the
United States Code, (ii) undergoes a “change in control,” or (iii) becomes the
subject of any public announcement of a proposal for such company to undergo a
“change in control.”  For this purpose, a “change in control” means (i) the sale
of all or substantially all of the assets of the company on a consolidated basis
to a person or entity other than to a subsidiary or affiliate of the company,
(ii) a merger, reorganization or consolidation after which the holders of the
company’s outstanding voting power immediately prior to such transaction, in the
aggregate, do not own a majority of the outstanding voting power of the
surviving or resulting entity immediately upon completion of such transaction,
(iii) the sale of all or substantially all of the outstanding common shares of
the company to an unrelated person or entity or (iv) any other transaction where
the owners of the company’s outstanding voting power prior to such transaction,
in the aggregate, do not own at least a majority of the outstanding voting power
of the relevant entity after the transaction.

 

3.                                      Payout Calculation and Form of Payment.

 

The number of shares of Common Stock earned for the Performance Cycle will be
determined by comparing the TSR of a share of Common Stock during the
Performance Cycle to the TSR of the Comparator Group during the Performance
Cycle, as described in Subsection 3(a) and Subsection 3(b) below.

 

(a)                                  The percentage of the Target Award earned
by the Employee, if any, will be determined in accordance with the following
chart and the guidelines contained in Subsection 3(b).

 

Percentage of Individual Target Payment

RELATIVE TSR

Performance Percentile

Percentage of

Target Award Earned

85th or above

200%

80th

185%

70th 

150%

60th 

115%

55th 

100%

40th 

   40%

30th or below

     0%

 

2

--------------------------------------------------------------------------------


 

(b)                                 The chart contained in Subsection 3(a) shall
be applied in accordance with the following guidelines.

 

(i)                                     If the relative TSR of a share of Common
Stock compared to the TSR of the Comparator Group is between any two levels
listed above, the Committee will calculate, by interpolation, the percentage of
the Target Award that is earned by the Employee.

 

(ii)                                  If the relative TSR of a share of Common
Stock is equal to or less than the 30th percentile of the TSR of the Comparator
Group, the Employee will not earn any performance shares under this Agreement.

 

(iii)                               The maximum number of shares of Common Stock
that can be earned under this Agreement is 200% of the number of shares of
Common Stock covered by the Target Award.

 

(c)                                  Except as otherwise provided herein, the
number of shares of Common Stock earned by the Employee shall be paid to or for
the benefit of the Employee no later than April 1 of the calendar year following
the calendar year in which occurs the last day of the Performance Cycle. 
Notwithstanding the preceding sentence, in the event of the Employee’s death
during the Performance Cycle, the number of shares of Common Stock earned by the
Employee shall be paid on behalf of the Employee as soon as administratively
practicable following his or her death but no later than _________________.

 

(d)                                 Except as otherwise provided herein, the
Employee shall be entitled to receive, no later than April 1 of the calendar
year following the calendar year in which occurs the last day of the Performance
Cycle, the number of shares of Common Stock (if any) equal to (i) the cumulative
amount of cash dividends that would have been paid to the Executive if he or she
had owned, during the entire Performance Cycle, the number of shares of Common
Stock specified in Section 3(c) above, divided by (ii) the “Fair Market Value”
(as that term is defined in the Plan) of a share of Common Stock on the last day
of the Performance Cycle.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Committee in its sole discretion may determine whether to pay all
or any portion of any award earned pursuant to this Agreement in shares of
Common Stock or in an amount of cash equal to the Fair Market Value of such
shares of Common Stock.

 

3

--------------------------------------------------------------------------------


 

 

4.                                      Effect of Termination of Employment due
to Reasons other than Retirement, Death or Disability.

 

If, prior to the last day of the Performance Cycle, the Employee ceases to be an
employee of the Company for any reason other than as a result of his or her
termination of employment on or after attaining age fifty (50) with five years
of “Service” under the Cinergy Corp. Non-Union Employees’ Pension Plan
(“Retirement”), death or disability (as defined in Section 7), all contingent
rights set forth in this Agreement will be immediately forfeited on the
effective date of the Employee’s termination.

 

5.                                      Effect of Termination of Employment Due
to Retirement.

 

If, prior to the last day of the Performance Cycle, the Employee’s employment
with the Company is terminated as a result of his or her Retirement, the
Employee will continue to participate in the Performance Cycle and will earn a
pro rata award of performance shares, the amount of which shall be calculated by
the Committee based on (a) the number of full and partial months (out of the
total months in the Performance Cycle) that the Employee was an active employee
during the Performance Cycle and (b) the relative TSR of a share of Common Stock
during the entire Performance Cycle compared to the TSR of the Comparator Group
during the entire Performance Cycle.

 

6.                                      Effect of Termination of Employment Due
to Death.

 

If, prior to the last day of the Performance Cycle, the Employee dies while
employed by the Company, the Employee’s executor, administrator, legatees or
estate beneficiaries will receive a pro rata award of performance shares, the
amount of which shall be calculated by the Committee based on (a) the number of
full and partial months (out of the total months in the Performance Cycle) that
the Employee was an active employee during the Performance Cycle and (b) the
relative TSR of a share of Common Stock compared to the TSR of the Comparator
Group during the period of time commencing on the Date of Grant and ending on
the December 31 nearest the date of the Employee’s death, but ending no earlier
than _______________.

 

7.                                      Effect of Disability.

 

If, prior to the last day of the Performance Cycle, the Employee becomes
“disabled” as that term is defined under the then existing long-term disability
plan of the Company in which the Employee participates (or if no such plan
exists, as determined by the Committee), the Employee will continue to
participate in the Performance Cycle and will earn a pro rata award of
performance shares, the amount of which shall be calculated by the Committee
based on (a) the number of full months (out of the total months in the
Performance Cycle) that the Employee was an active employee during the
Performance Cycle and (b) the relative TSR of a share of Common Stock during the
entire Performance Cycle

 

4

--------------------------------------------------------------------------------


 

compared to the TSR of the Comparator Group during the entire Performance Cycle.

 

8.                                      Effect of Change in Control.

 

(a)                                  Notwithstanding the above, if a “Change in
Control” (as defined in the Plan) of Cinergy Corp. occurs while the Employee is
employed by the Company and prior to the last day of the Performance Cycle, the
following provisions shall apply and benefits shall not be paid to or on behalf
of the Employee under any other provision of this Agreement.

 

(i)                                     The Target Award shall be deemed fully
earned at the maximum level, and shall be payable, subject to Section 3(e), in
shares of Common Stock within thirty (30) days after the occurrence of such
Change in Control.

 

(ii)                                  The Employee shall also be entitled to
receive, subject to Section 3(e), within thirty (30) days after the occurrence
of such Change in Control, the number of shares of Common Stock equal to (I) the
cumulative amount of cash dividends that would have been paid to the Executive
if he or she had owned, during the period commencing on the Date of Grant and
ending on the date of the Change in Control, the number of shares of Common
Stock specified in Section 8(a)(i) above, divided by (II) the Fair Market Value
of a share of Common Stock immediately prior to the Change in Control.

 

(b)                                 Notwithstanding the foregoing, if a Change
in Control of Cinergy Corp. occurs after the Employee’s Retirement but prior to
the last day of the Performance Cycle, the following provisions shall apply and
benefits shall not be paid to or on behalf of the Employee under any other
provision of this Agreement.

 

(i)                                     The Employee shall be entitled to
receive, subject to Section 3(e), within thirty (30) days after the occurrence
of such Change in Control, a pro rata award of performance shares, the amount of
which shall be calculated by the Committee based on (I) the number of full and
partial months (out of a total of 36 months) that he or she was an active
employee during the Performance Cycle and (II) the fact that the Target Award
shall be deemed earned at the maximum level.

 

(ii)                                  The Employee shall also be entitled to
receive, subject to Section 3(e), within thirty (30) days after the occurrence
of such Change in Control, the number of shares of Common Stock equal to (I) the
cumulative amount of cash dividends that would have been paid to the Executive
if he or she had owned, during the period commencing on the Date of Grant and
ending on the date of the

 

5

--------------------------------------------------------------------------------


 

                                                Change in Control, the number of
shares of Common Stock specified in Section 8(b)(i) above, divided by (II) the
Fair Market Value of a share of Common Stock immediately prior to the Change in
Control.

 

(c)                                  Notwithstanding the foregoing, if a Change
in Control of Cinergy Corp. occurs after the Employee’s death while employed by
the Company,  but prior to the later of (I) the December 31 nearest the date of
the Employee’s death or (II) _______________, the following provisions shall
apply and benefits shall not be paid to or on behalf of the Employee under any
other provision of this Agreement.

 

(i)                                     The Employee’s executor, administrator,
legatees or estate beneficiaries shall be entitled to receive, subject to
Section 3(e), within thirty (30) days after the occurrence of such Change in
Control, a pro rata award of performance shares, the amount of which shall be
calculated by the Committee based on (I) the number of full and partial months
(out of a total of 36 months) that he or she was an active employee during the
Performance Cycle and (II) the fact that the Target Award shall be deemed earned
at the maximum level.

 

(ii)                                  The Employee’s executor, administrator,
legatees or estate beneficiaries shall also be entitled to receive, subject to
Section 3(e), within thirty (30) days after the occurrence of such Change in
Control, the number of shares of Common Stock equal to (I) the cumulative amount
of cash dividends that would have been paid to the Executive if he or she had
owned, during the period commencing on the Date of Grant and ending on the date
of the Change in Control, the number of shares of Common Stock specified in
Section 8(c)(i) above, divided by (II) the Fair Market Value of a share of
Common Stock immediately prior to the Change in Control.

 

(d)                                 Notwithstanding the foregoing, if a Change
in Control of Cinergy Corp. occurs after the Employee becomes disabled while
employed by the Company but prior to the last day of the Performance Cycle, the
following provisions shall apply and benefits shall not be paid to or on behalf
of the Employee under any other provision of this Agreement.

 

(i)                                     The Employee shall be entitled to
receive, subject to Section 3(e), within thirty (30) days after the occurrence
of such Change in Control, a pro rata award of performance shares, the amount of
which shall be calculated by the Committee based on (I) the number of full
months (out of a total of 36 months) that he or she was an active employee
during the Performance Cycle and (II) the fact that the Target Award shall be
deemed earned at the maximum level.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  The Employee shall also be entitled to
receive, subject to Section 3(e), within thirty (30) days after the occurrence
of such Change in Control, the number of shares of Common Stock equal to (I) the
cumulative amount of cash dividends that would have been paid to the Executive
if he or she had owned, during the period commencing on the Date of Grant and
ending on the date of the Change in Control, the number of shares of Common
Stock specified in Section 8(d)(i) above, divided by (II) the Fair Market Value
of a share of Common Stock immediately prior to the Change in Control.

 

9.                                      Transferability.

 

The contingent rights set forth in this Agreement are not transferable otherwise
than by will or the laws of descent and distribution.

 

10.                               Effect of Assignment or Pledge.

 

If the Employee assigns or pledges contingent shares of Common Stock covered by
this Agreement or attempts to do so, or if there is a levy, attachment,
execution or other legal or equitable process upon the contingent shares, the
Company has the right to terminate this Agreement.

 

11.                               Incorporation of the Plan’s Terms.

 

This Agreement is subject to all the terms, provisions and conditions of the
Plan, which is incorporated into this Agreement by reference, and to such
regulations as may from time to time be adopted by the Committee, including the
Administrative Guidelines.  A copy of the Plan and a set of Administrative
Guidelines have been furnished to the Employee and an additional copy of each
may be obtained from the Company.  In the event of any conflict between the
provisions of the Plan or the Administrative Guidelines (as the case may be) and
the provisions of this Agreement, the terms, conditions and provisions of the
Plan and/or Administrative Guidelines shall control, and this Agreement shall be
deemed to be modified accordingly.  The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Employee and his or her legal representative in respect of any questions
arising under the Plan, or this Agreement.

 

12.                               No Right to Continued Employment.

 

Nothing in this Agreement shall restrict the right of the Company to terminate
the Employee’s employment at any time with or without cause.

 

 

7

--------------------------------------------------------------------------------


 

13.                               Successors.

 

The terms of this Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Employee and the Employee’s
beneficiaries, executors, administrators, heirs and successors.

 

14.                               Invalid Provision.

 

The invalidity of unenforceability of any particular provision of this Agreement
shall not affect the other provisions of this Agreement, and this Agreement
shall be construed in all respects as if such invalid or unenforceable provision
has been omitted.

 

15.                               Modifications.

 

No change, modification or waiver of any provision of this Agreement shall be
valid unless the same be in writing and signed by the parties.

 

16.          Headings.

 

The headings of the Sections of this Agreement are provided for convenience only
and are not to serve as a basis for interpretation or construction, and shall
not constitute a part of this Agreement.

 

17.          Governing Law.

 

Except to the extent pre-empted by federal law, this Agreement and the
Employee’s rights under it shall be construed and determined in accordance with
the laws of the state of Delaware.

 

18.          Entire Agreement.

 

This Agreement, the Plan and the Administrative Guidelines contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior communications,
representations and negotiations in respect thereto.

 

19.          Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

20.          Satisfaction of Legal Requirements.

 

No payment will be made under this Agreement until the Company has been advised
by counsel that all applicable legal requirements have been met.

 

8

--------------------------------------------------------------------------------


 

21.          Notices and Electronic Delivery and Signature.

 

All notices to the Company shall be addressed to Cinergy Corp., 139 East Fourth
Street, Cincinnati, Ohio 45202, Attention: Manager, Compensation, or such other
address or in accordance with such other procedure as the Company may, from time
to time, specify.  Notwithstanding the foregoing, the Employee hereby consents
and agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents, including all materials required to be
distributed pursuant to applicable securities laws.  If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan), the Employee hereby consents to such procedures and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.  The Employee consents and agrees that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan.  The Employee understands that, unless earlier
revoked by the Employee, this consent shall be effective for the duration of the
Agreement and that he or she shall have the right at any time to request written
copies of any and all materials referred to above.

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties  effective
as of the _____ day of _______________, _____.

 

 

EMPLOYEE

CINERGY CORP.

 

 

Signature:  _________________________

                 

 

 

By:  ______________________________

        

 

 

9

--------------------------------------------------------------------------------